          Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                                 |
TERRI McCRACKEN,                                                 |
     PLAINTIFF,                                                  |
                                                                 |
v.                                                               | CASE NO.: 1:20-cv-1172
                                                                 |
CAPITAL MANAGEMENT HOLDINGS, LLC                                 |
DEBT MANAGEMENT PARTNERS, LLC, and                               |
HARTFORD CASUALTY INSURANCE COMPANY,                             |
     DEFENDANTS.                                                 |
                                                                 |

                              COMPLAINT AND JURY DEMAND

                                  JURISDICTION AND VENUE

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

2. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

3. This action arises out of the violations of the Fair Debt Collection Practices Act, 15 U.S.C.

     § 1692, et seq. (“FDCPA”), and the Texas Finance Code by Capital Management Holdings,

     LLC (“CMH”) and Debt Management Partners, LLC (“DMP”).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), in that defendants

     transact business in this judicial district and a substantial portion of the acts giving rise to

     this action occurred in this District.

5. Plaintiff resides in this District.

                                              PARTIES

6. Plaintiff, Terri McCracken (“Plaintiff”), is an adult individual residing in Travis County,

     Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and Tex. Fin.

     Code § 392.001(1).

7. DMP is a Delaware company.


                                                          1
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 2 of 15




8. As will be described below, DMP purchased an Account allegedly owed by Plaintiff from a

   third-party for the purpose of collecting on that Account to make a profit.

9. The principal purpose of DMP is the collection of debts by using the mails and telephone

   and other means.

10. DMP regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

11. DMP is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and as that term

   is defined by Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term

   is defined by Tx. Fin. Code § 392.001(7).

12. CMH is a New York company operating from Staten Island, New York, according to its

   website (www.cmhdebt.com) (last visited November 12, 2020).

13. CMH is not registered to do business in Texas, but can be served in New York via its

   registered agent, Corporation Service Company, at 80 State Street, Albany, NY 12207.

14. CMH advertises on its website (www.cmhdebt.com) (last visited November 12, 2020), that

   it “specializes in buying and selling debt.”

15. As will be described below, CMH received placement of a past due account from DMP and

   attempted to collect that account from Plaintiff.

16. As will be described below, CMH directed communications to Plaintiff for the purpose of

   collecting the Account in question from him.

17. As can be seen on the website for the Better Business Bureau, other consumers have

   complained about the treatment they received during direct communications from CMH as



                                                       2
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 3 of 15




   well (https://www.bbb.org/us/ny/staten-island/profile/collections-agencies/capital-

   management-holdings-0121-167012/complaints) (last visited November 12, 2020).

18. The principal purpose of CMH is the collection of debts using the mails and telephone and

   other means.

19. CMH regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

20. CMH is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and as that term

   is defined by Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term

   is defined by Tx. Fin. Code § 392.001(7).

21. Defendant Hartford Casualty Insurance Company (“Hartford”) is the surety company for

   the bond DMP has on file with the Texas Secretary of State, bond number 20BSBGV8871.

   Hartford is liable for acts committed by DMP pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well as any

   other applicable law.

22. Hartford is a foreign entity that can be served in the state of Texas via its registered agent,

   C T Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas, 75201.

                                  FACTUAL ALLEGATIONS

23. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing on

   a personal account (hereinafter the "Account"). Specifically, plaintiff believes the account




                                                        3
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 4 of 15




   was a Money Key payday loan obtained to pay for various personal effects, but was not

   used for any business or commercial purposes.

24. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

25. The Account allegedly went into default with the original creditor, Money Key.

26. After the Account allegedly went into default, the Account was purchased by DMP for

   collection.

27. DMP placed the Account with, or otherwise transferred the Account to, CMH.

28. CMH then contacted Plaintiff directly to collect on the Account from Plaintiff.

29. DMP maintained a financial interest in the Account at all times relevant hereto, such that

   DMP would make more money if CMH collected on the Account than it would make if

   CMH did not collect on the Account.

30. Plaintiff admits the existence of the Account, but disputes the amount CMH and DMP

   attempted to collect from him.

31. Plaintiff requests that defendants cease all further communications regarding the

   Account.

32. When attempting to collect the Account, CMH used the unregistered fictitious business

   name of “Liberty.”

33. In the one year prior to the filing of this Complaint, on approximately May 26, 2020,

   CMH left the following voicemail message for Plaintiff:

       Terri, my name is Tonya [inaudible last name]. I was contacting you in
       regards to your case that's being filed though Dallas County. Now, by law
       you have to make you aware that once case number 723984 is filed with
       the county, it becomes a matter of public record and there is an order for
       your location. Since I was unable to reach you by phone, Mr. McCracken,
       I have been instructed to contact your employer and speak with your


                                                      4
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 5 of 15




       supervisor because it does look like that'll be your likely place of location.
       Now, you do have a legal right to contact the proceedings office that is
       processing your case. However, you would have to speak with them
       before your case is filed. Once your case is discharged from their office,
       all your legal rights will be forfeited. Now, the number that is provided to
       that office is 855-453-4038. It also states here that you will need to speak
       with the legal department. Terri McCracken, you're being legally notified
       by telephone and relocated unless we hear otherwise.

34. In the one year prior to the filing of this complaint, on approximately June 23, 2020,

   CMH also left the following voicemail message for Plaintiff:

       Terri, this is Tanya Adams. I've been instructed to reach out to you in
       regards to your case that is now being resubmitted into Dallas County.
       Now, I have received that additional evidence from the office that was
       processing your case. I understand there'll be no way for you to state that
       you had no prior knowledge of this matter and you will be used against
       you there in Dallas County. Now, this may have been a mistake. You will
       need to make direct contact with that office. The number once again is
       855-232-2795, referencing case number 723984. Now, if not, it will be
       assumed that you are forfeiting your legal rights to speak with them and
       you'll be located at your place of employment.

35. In the one year prior to the filing of this complaint, on approximately June 24, 2020,

   CMH left the following voicemail message for Plaintiff:

       Terri, this is Tanya Adams. I'm reaching out to you for a final time in
       regards to your case that has now been resubmitted into Dallas County.
       Now, I have received that additional evidence from the office that was
       processing your case. I understand there'll be no way for you to state that
       you had no prior knowledge of the matter and this will be used against you
       there in Dallas County. I understand that if this may have been a mistake,
       you'll need to make direct contact with that office. The number once again
       is 855-232-2795, referencing case number 723984. If not, it will be
       assumed that you're forfeiting your legal rights to the case and you'll be
       located at your place of residence.

36. In the one year prior to the filing of this Complaint, CMH also left at least one voicemail

   message for Plaintiff’s ex-husband, which stated:

       Mark Henning this is Tonya Adams. I was contacting you in regards to a
       case that is in the process of being filed through Dallas County. The case
       is not being filed against you. It's actually being filed against Terri


                                                       5
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 6 of 15




       McCracken. Now, I have been instructed to make you aware that your
       name and address have them listed as the most likely location for her.
       Now, at this point, Ms. McCracken still has a legal right to contact the
       proceedings office that's filing her case to update her information.
       However, once the case is filed, that will no longer be an option. Now, the
       phone number that is provided to that legal department is 855-453-4038.
       Whenever she calls, she will also need to provide case number 723984.
       This is considered a legal notification by telephone and Ms. Terri
       McCracken will be located at your residence unless we are told otherwise.

37. In the one year prior to the filing of this complaint, CMH spoke with Plaintiff on the

   phone and stated that a lawsuit had been filed against Plaintiff in Dallas County, Texas

   and that they would call her employer.

38. CMH also spoke with Plaintiff’s ex-husband’s sister about the Account.

39. CMH also called Plaintiff’s daughter and told her to inform Plaintiff that Plaintiff needed

   to call 855-453-4038 regarding case number 723984.

40. When Plaintiff called back to this number given to her daughter, she was told that CMH

   was a clearing house to file lawsuits and that she was being charged with fraud. Plaintiff

   was offered a deferred legal agreement to avoid the filing of the lawsuit and was also told

   that she was under a trace bond.

41. These communications were false and deceptive as Plaintiff had not been and was not

   going to be sued on the Account, there was no order of location being issued, there would

   be no one show up and find Plaintiff as threatened, there were no charges related to fraud

   about to be filed, there was no proposed deferred legal agreement and there was no trace

   bond.

42. By making all of the statements detailed above, CMH indirectly or directly told Plaintiff

   that a lawsuit had been filed or imminently would be filed against Plaintiff and that

   charges for fraud had been filed against her or imminently would be filed against her.



                                                      6
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 7 of 15




43. The communications described above would cause the least sophisticated consumer to

   believe that a lawsuit had been filed or imminently would be filed against him/her, that an

   attorney was working on recovery the Account for CMH, that a process server was about

   to serve him or her at work or at home, that a crime had been committed related to fraud

   and that involuntary enforcement proceedings against Plaintiff were imminent and that

   arrest was imminent.

44. All of the statements described above were made for the purpose of scaring Plaintiff into

   making a payment on the Account.

45. CMH’s disclosure of the collection of the Account and conveying of the (false) threats

   sue and/or arrest Plaintiff to Plaintiff’s relatives and ex-relatives was done without

   Plaintiff’s consent and amounted to an unlawful third-party disclosure. These disclosures

   were deeply humiliating and embarrassing to Plaintiff.

46. In order to avoid the impending perils of having CMH call her place of employment and

   in order to avoid the continued embarrassment of having family members and ex-family

   members contacted by CMH, Plaintiff made payments on the Account to CMH totaling

   $250.

47. As of the filing of the original Complaint in this matter, no lawsuit has been filed against

   Plaintiff on the Account. At the time CMH made the statements detailed above, neither

   CMH nor DMP had any intent to sue Plaintiff on the Account.

48. In every communication with Plaintiff, CMH failed to inform Plaintiff that CMH was a

   debt collector, that CMH was attempting to collect a debt and/or that any information

   obtained would be used for the purpose of debt collection.




                                                       7
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 8 of 15




49. In communications with Plaintiff, CMH failed to provide meaningful disclosure of its

   identity.

50. CMH never provided Plaintiff with notice of Plaintiff’s rights to dispute the Accout or

   request validity of the Account as required by 15 U.S.C. § 1692g.

51. CMH’s collection practices caused Plaintiff to suffer fear, anxiety, stress, sleeplessness,

   mental anguish, embarrassment, mild depression and/or distraction from normal life.

52. CMH 's purpose for calling Plaintiff was to attempt to collect the Account.

53. The telephone calls described above each constituted a "communication" as defined by

   FDCPA § 1692a(2).

54. On information and belief, DMP directly or indirectly, exerted influence over CMH and

   caused CMH to act in the manner that they did with respect to Plaintiff.

55. By virtue of having been sued by other Texas consumers for the bad acts of CMH, DMP

   knew that CMH repeatedly or continuously engaged in collection practices as described

   above.

56. During all times pertinent hereto, DMP (a) ratified the unlawful debt collection practices

   and procedures used by CMH and its employees and agents in connection with their

   common efforts to collect consumer debts, and/or (b) had knowledge of, approved,

   participated in, ratified and benefitted financially from the unlawful debt collection

   practices used by CMH and its employees and agents in attempts to collect an alleged

   debt from Plaintiff as alleged in this complaint.

57. The only reason that CMH and/or its representative(s), employee(s) and/or agent(s) made

   telephone call(s) to Plaintiff was to attempt to collect the Account.




                                                       8
         Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 9 of 15




58. The only reason that CMH and/or its representative(s), employee(s) and/or agent(s) had

   telephone conversation(s) with Plaintiff was to attempt to collect the Account.

59. CMH conducted all of its collection attempts without a surety bond on file with the Texas

   Secretary of State.

60. All of the conduct by CMH and/or DMP and/or their employees and/or agents alleged in

   the preceding paragraphs was done knowingly and willfully.

61. By virtue of having been sued by other Texas consumers for the bad acts of CMH, DMP

   had actual knowledge that CMH repeatedly or continuously engaged in acts or practices

   prohibited by Chapter 392 of the Texas Finance Code, specifically, but not limited to,

   collecting in Texas without a surety bond on file with the Texas Secretary of State.

62. As a consequence of Defendants’ collection activities and communication(s), Plaintiff

   seeks damages and attorneys fees and costs pursuant to 15 U.S.C. § 1692k and damages,

   an injunction, attorneys fees and costs pursuant to Tex. Fin. Code § 392.403.

                               RESPONDEAT SUPERIOR

63. The representative(s) and/or collector(s) at CMH were employee(s) and/or agents of

   CMH at all times mentioned herein.

64. The representative(s) and/or collector(s) at CMH were acting within the course of their

   employment at all times mentioned herein.

65. The representative(s) and/or collector(s) at CMH were under the direct supervision and

   control of CMH at all times mentioned herein.

66. The actions of the representative(s) and/or collector(s) at CMH are imputed to their

   employer, CMH.




                                                      9
        Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 10 of 15




67. DMP was aware of and profited from the collection methods and practices used by

   CMH’s employees.

68. The actions and inactions of CMH, and its employee(s) and/or agents, are imputed to

   DMP.

          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. §1692, et seq.
               BY CAPITAL MANAGEMENT HOLDINGS, LLC

69. The previous paragraphs are incorporated into this Count as if set forth in full.

70. The act(s) and omission(s) of CMH and its representative(s), employee(s) and/or agent(s)

   violated 15 U.S.C. § 1692b(1)&(2) and 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d

   generally and § 1692d(2)&(6) specifically and §1692e generally and specifically

   §1692e(2)& (3)&(4)&(5)&(7)&(8)&(10)&(11)&(13)&(14)and §1692g(a).

71. Pursuant to 15 U.S.C. §1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from CMH.

             COUNT II: VIOLATIONS OF THE TEXAS FINANCE CODE
                 BY CAPITAL MANAGEMENT HOLDINGS, LLC

72. The previous paragraphs are incorporated into this Count as if set forth in full.

73. The act(s) and omission(s) of CMH and its representative(s), employee(s) and/or agent(s)

   violated Tex. Fin. Code §392.101 and §392.301(a)(2)&(3)&(5)&(6)&(7)&(8) and

   §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(12)&(13)&(14)&(16)&(17)&(19).

74. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against CMH

   enjoining it from future violations of the Texas Finance Code as described herein.

75. Pursuant to Tex. Fin. Code §392.403(a)(2) Plaintiff seeks damages from CMH.

76. Pursuant to Tex. Fin. Code §392.403(b) Plaintiff seeks attorney’s fees and costs from

   CMH.



                                                       10
        Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 11 of 15




77. Pursuant to Tex. Fin. Code §392.403(e), Plaintiff seeks statutory damages of not less than

   $100 for each violation of the chapter in which Tex. Fin. Code §392.403(e) is codified.

       COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
               BY CAPITAL MANAGEMENT HOLDINGS, LLC

78. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, CMH is liable to Plaintiff for invading Plaintiff’s privacy (intrusion on

   seclusion). CMH intentionally caused the intrusion upon Plaintiff’s solitude, seclusion,

   or private affairs, and such intrusion would be highly offensive to a reasonable person.

79. Plaintiff suffered actual damages from CMH as a result of the intrusion on Plaintiff’s

   privacy.

         COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                 BY DEBT MANAGEMENT PARTNERS, LLC

80. The previous paragraphs are incorporated into this Count as if set forth in full.

81. By having a financial interest in CMH’s conduct toward Plaintiff, DMP is liable for the

   act(s) and omission(s) of CMH and their representative(s), employee(s) and/or agent(s)

   for violations 15 U.S.C. § 1692b(1)&(2) and 15 U.S.C. § 1692c(b) and 15 U.S.C. §

   1692d generally and § 1692d(2)&(6) specifically and §1692e generally and specifically

   §1692e(2)& (3)&(4)&(5)&(7)&(8)&(10)&(11)&(13)&(14)and §1692g(a).

82. Pursuant to 15 U.S.C. §1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from DMP.

              COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                   BY DEBT MANAGEMENT PARTNERS, LLC

83. The previous paragraphs are incorporated into this Count as if set forth in full.


                                                       11
        Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 12 of 15




84. By having a financial interest in CMH’s conduct toward Plaintiff, DMP is liable for the

   act(s) and omission(s) of CMH and their representative(s), employee(s) and/or agent(s)

   for violations of Tex. Fin. Code §392.101 and §392.301(a)(2)&(3)&(5)&(6)&(7)&(8)

   and §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(12)&(13)&(14)&(16)&(17)&(19).

85. DMP is additionally liable to Plaintiff under Tex. Fin. Code §392.306.

86. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against DMP

   enjoining it from future violations of the Texas Finance Code as described herein.

87. Pursuant to Tex. Fin. Code §392.403(a)(2) Plaintiff seeks damages from DMP.

88. Pursuant to Tex. Fin. Code §392.403(b) Plaintiff seeks attorney’s fees and costs from

   DMP.

89. Pursuant to Tex. Fin. Code §392.403(e), Plaintiff seeks statutory damages of not less than

   $100 for each violation of the chapter in which Tex. Fin. Code §392.403(e) is codified.

       COUNT VI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                 BY DEBT MANAGEMENT PARTNERS, LLC

90. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, DMP is liable to Plaintiff for colluding with CMH to invade Plaintiff’s privacy

   (intrusion on seclusion). DMP intentionally caused the intrusion upon Plaintiff’s

   solitude, seclusion, or private affairs, and such intrusion would be highly offensive to a

   reasonable person.

91. Plaintiff suffered actual damages from DMP as a result of the intrusion on Plaintiff’s

   privacy.




                                                      12
            Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 13 of 15




      COUNT VII: IMPUTED LIABILITY OF HARTFORD CASUALTY INSURANCE
        COMPANY FOR LIABILITY OF DEBT MANAGEMENT PARTNERS, LLC

92.    The previous paragraphs are incorporated into this Count as if set forth in full.

93.    The act(s) and omission(s) of DMP and its representative(s), employee(s) and/or agent(s)

       in violation of Tex. Fin. Code §392.101 and §392.301(a)(2)&(3)&(5)&(6)&(7)&(8) and

       §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(12)&(13)&(14)&(16)&(17)&(19) and

       §392.306 are imputed to Hartford pursuant to Tex. Fin. Code § 392.102.

94.    Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

       and costs from Hartford.

                                      EXEMPLARY DAMAGES

95. Exemplary damages should be awarded against CMH and/or DMP because the harm with

       respect to which Plaintiff seeks recovery of exemplary damages resulted from malice

       (which means that there was a specific intent by CMH and/or DMP to cause substantial

       injury or harm to Plaintiff) and/or gross negligence (which means that CMH’s and/or

       DMP’s actions and/or omissions (i) when viewed objectively from CMH’s and/or DMP’s

       standpoint at the time of the acts and/or omissions involved an extreme degree of risk,

       considering the probability and magnitude of potential harm to others and (ii) were such

       that CMH and/or DMP had an actual, subjective awareness of the risk involved but

       nevertheless proceeded with conscious indifference to the rights, safety, or welfare of

       others).

                                     JURY TRIAL DEMAND

 96.      Plaintiff is entitled to and hereby demands a trial by jury.

                                     DEMAND FOR RELIEF

 WHEREFORE, Plaintiff requests that the Court grant the following:


                                                          13
       Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 14 of 15




97.   Judgment in favor of Plaintiff and against Capital Management Holdings, LLC as

      follows:

      a. Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

      b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2);

      c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

      d. Actual damages pursuant to Tex. Fin. Code §392.403(a)(2);

      e. Statutory damages of not less than $100 for each violation of the chapter in which

         Texas Fin. Code §392.403(e) is codified;

      f. An injunction permanently enjoining CMH following trial of this cause from

         committing acts in violation of the Texas Finance Code as cited herein pursuant to

         Tex. Fin. Code §392.403(a)(1);

      g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403(b); and

      h. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

         Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

      i. Such other and further relief as the Court deems just and proper.

98.   Judgment in favor of Plaintiff and against Debt Management Partners, LLC as

      follows:

      a. Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

      b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2);

      c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

      d. Actual damages pursuant to Tex. Fin. Code §392.403(a)(2);



                                                    14
          Case 1:20-cv-01172-LY Document 1 Filed 11/25/20 Page 15 of 15




         e. Statutory damages of not less than $100 for each violation of the chapter in which

             Texas Fin. Code §392.403(e) is codified;

         f. An injunction permanently enjoining DMP following trial of this cause from

             committing acts in violation of the Texas Finance Code as cited herein pursuant to

             Tex. Fin. Code §392.403(a)(1);

         g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403(b); and

         h. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

             Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

         i. Such other and further relief as the Court deems just and proper.

99.   Judgment in favor of Plaintiff and against Hartford Casualty Insurance Company as

      follows:

         a. Statutory damages in the amount of not less than $100 for each violation of Tex.

             Fin. Code chapter 392, pursuant to Tex. Fin. Code § 392.403;

         b. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

             392.403;

         c. Such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,

                                              THE   WOODFIRM,     PLLC



                                              /s/ Jeffrey D. Wood
                                              Jeffrey D. Wood, Esq.
                                              ArkBN: 2006164
                                              11610 Pleasant Ridge Rd.
                                              Suite 103 – Box 208
                                              Little Rock, AR 72223
                                              TEL: 682-651-7599
                                              FAX: 888-598-9022
                                              EMAIL: jeff@jeffwoodlaw.com
                                              Attorney for Plaintiff


                                                        15
